UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended March 31, 2010 (As filed on September 29, 2014) or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to COMMISSION FILE NUMBER: 000-1084047 INNOVATIVE SOFTWARE TECHNOLOGIES, INC. (EXACT NAME OF SMALL BUSINESS ISSUER AS SPECIFIED IN ITS CHARTER) DELAWARE 26-1469061 (State or Other Jurisdiction of Incorporation or Organization (I.R.S. Employer Identification No.) 2802 North Howard Avenue, Tampa, Florida 33607 33607-2623 (Address of Principal Executive Offices) (Zip Code) (813) 920 - 9435 (Registrant's Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of each class: Name of each exchange on which registered: Not Applicable Not Applicable Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of the Form10-K or any amendment to the Form10-K.o. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule12b-2 of the Act). Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller reporting company x State issuer's revenues for its most recent fiscal year: $-0- As of September 12, 2014, the registrant had issued and outstanding 218,746,392 shares of its common stock. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Explanatory Note This Annual Report on Form 10-K for the fiscal year ended March 31, 2010, is being filed by the Company after its due date.We intend to file the Annual Reports on Form 10-K for the fiscal years ending March 31, 2011, March 31, 2012, March 31, 2013 and March 31, 2014 within the next 90 days. Our inability to timely file these reports was due to a lack of a business and revenues to fund compliance, high turnover in management and the lack of full-time, ongoing personnel to perform the compliance. The Company is not current in its required filings under the Exchange Act.The Company has determined that it can best provide current and accurate information to investors and shareholders by focusing the Company’s efforts on seeking to first file all past due Annual Reports on Form 10-K and then either filing all past due Quarterly Report on Form 10-Q or seeking relief from such compliance from the Commission on the basis of the past due Annual Reports on Form 10-K being filed. Certain Definitions The following terms used in this Annual Report on Form 10-K have the following meanings: “Cloud Based” means a computer network, whether Internet based or an internal, private network, that allows users to remotely, securely access software (especially databases) or other network applications and utilities. “Company,” ‘we,’ “our,” “us,” “Innovative” and “Registrant” mean Innovative Software Technologies, Inc., a Delaware corporation. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Small and Midsized Enterprise” or “SME”:A small enterprise is a company that typically has less than 100 employees and less than $50 million in annual gross revenues, and a midsized enterprise is typically a company with 100 to 1,000 employees and annual gross revenues in excess of $50 million. Table of Contents TABLE OF CONTENTS PART I Item 1. Description of Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market For Registrant’s Common Equity and Related Stockholder Matters 8 Item 6 Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements 15 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 35 Item 9A. Controls and Procedures 35 Item 9B. Other Information 36 PART III Item 10. Directors, Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accountant Fees and Services 46 PART IV Item 15. Exhibits; Financial Statements and Schedules 47 Signatures 49 Table of Contents CAUTIONARY STATEMENTS ABOUT FORWARD LOOKING INFORMATION AND STATEMENTS This Annual Report on Form 10-K contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, as amended, which forward looking statements are contained mainly in the sections entitled “Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operation.”These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance and achievements to be materially different from any future results, performance and achievements expressed or implied by the forward-looking statements.Forward-looking statements also include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this annual report, including the risks described under "Risk Factors," and "Management's Discussion and Analysis of Financial Condition and Results of Operations" in this annual report and in other filings we make with the Securities and Exchange Commission (“Commission”) You should read this Annual Report on Form 10-K and any documents filed as exhibits thereto completely and with the understanding that our actual future results may be materially different from what we expect. Forward-looking statements consist of words such as “expect,” “believe,” “anticipate,” “could,” “target,” “project,” “intend,” “plan,” “seek,” “estimate,” “may,” and “continue,” as well as variations of such words and similar expressions, also identify forward-looking statements. The forward-looking statements in this report are subject to additional risks and uncertainties, including those set forth in Item1A— “Risk Factors” and those detailed from time to time in our other filings with the Commission. These forward-looking statements are made only as of the date hereof and, except as required by law, we undertake no obligation to update or revise any of them, whether as a result of new information, future events or otherwise. PART I ITEM1.DESCRIPTION OF BUSINESS Overview Business.During the fiscal year ended on March 31, 2010 (“FY2010”), we had no business or revenue generating operations. We unsuccessfully sought to start or acquire software and software services based companies.These target companies would either produce software programs that run on desktop computers, laptop computers, tablets, smart cellular telephones and similar consumer devices or produce software programs used in Internet or internal computer networks (including Cloud Based applications) for either consumers or businesses. During FY2010, we did not identify a potential acquisition or business or asset to acquire or start under our current operation plan, which was capable of being amended from time to time in response to circumstances, technological changes, funding prospects and our business and financial condition and status as a reporting company under the Exchange Act.Any potential acquisition candidate had to be able to demonstrate §A sustainable competitive advantage in a niche market with growth potential in either SME business software applications market, consumer software applications (whether entertainment, data organization, Social Media or any other mainstream consumer applications), or a Cloud Based database or information management software product; §A value proposition that is simple to articulate and present to potential investors and funding sources; and §A strong and committed management team. In FY2010, we sought to acquire any suitable companies by utilizing our common stock and/or by raising additional capital for operating expenses, if required, from banks, financial institutions and investors. Due to the lack of any active market in our common stock, the low price of our common stock and lack of a revenue generating business, we were unable to acquire an operating business as contemplated by our operations plan.We also did not have any funding or financing in place to acquire an operating business and our ability to obtain such funding or financing was and remains s dependent on a number of factors, which are described in Item 1A Risk Factors below. 3 Table of Contents Business: Recent Developments. Prior to FY2010 - History and Development. We were incorporated in the State of California in May 1998 under the name "Innovative Software Technologies, Inc." On November 30, 2007, we were reincorporated in the State of Delaware under the name “Innovative Software Technologies, Inc.” (“Innovative”, the “Company", “we”, “us”, “our”). Immediately prior to the acquisition of AcXess, Inc. (“AcXess”) on June 26, 2006, we had nominal assets and revenues and no business operations. Innovative commenced business on April 16, 2001, when it acquired 100% of the outstanding common stock of Triad Media, Inc. ("Triad"), formerly known as Hackett Media, Inc. ("Hackett"), in a share exchange transaction. The acquisition resulted in the owners of Hackett holding 90% of our outstanding capital stock and having effective operating control of the combined entity after the acquisition. As a result of this acquisition, our primary business consisted of Internet sales and marketing. On December 31, 2001, we purchased all of the outstanding shares of Energy Professional Marketing Group, Inc. ("EPMG"), a technology marketing company based in Provo, Utah specializing in product fulfillment for outside vendors and technology and database marketing. In connection with the acquisition, we issued 1,500,000 and 3,529,412 of Series A preferred and common shares, respectively. Following the purchase, EPMG became our wholly owned subsidiary. On September 26, 2003, the former principals of EPMG alleged in writing that they were entitled to rescind the 2001 acquisition of EPMG. On July 2, 2004, we entered into a Settlement Agreement with the former principals of EPMG under the terms of which the former principals surrendered all of their 6,784,762 shares of common stock, 1,200,500 shares of Series A Preferred Stock, and 80,000 shares of Series B Preferred Stock, in exchange for certain assets and liabilities of EPMG. Subsequent to the settlement agreement, the former principals, through "Prosper, Inc.", their new business, filed an action against us for breach of the Settlement Agreement related to certain reserve liabilities. On February 6, 2007, we entered into a Settlement Agreement and Mutual Release with Prosper, Inc. pursuant to which we agreed to pay Prosper, Inc. $10,000 in consideration for our release and dismissal of this action. In October 2004 we relocated our corporate headquarters from Kansas City, Missouri, to Tampa, Florida. On April 20, 2005, we entered into a stock purchase agreement with Douglas S. Hackett for the sale to Mr. Hackett of all common shares of our subsidiary, Triad, in exchange for the surrender by Mr. Hackett of 4,935,015 shares of our common stock held by him. Since the transaction involved receipt of our common stock in exchange for the subsidiary, we recorded this transaction in April 2005 as an equity transaction. On May 6, 2005, our IST Integrated Solutions, Inc. subsidiary completed an acquisition of the assets and operations of Lietz Development, Inc. and Saphire of Tampa Bay, Inc. (collectively "Data Tech"), a Tampa, Florida based computer equipment reseller, and hosting and network services provider. Subsequent to the closing of the acquisition, the Company identified and/or discovered certain facts that constituted undisclosed liabilities or breaches of representation or warranty by Data Tech. On June 27, 2005, the Company executed a mutual rescission agreement and release with Data Tech the effect of which was to rescind the earlier acquisition agreement between the parties. No portion of the Purchase Price or Performance Consideration (as defined in Section 1.4 of the Asset Purchase Agreement) had been paid by the Company in connection with the transaction. For the remainder of the 2005 calendar year we had no business operations and sought to engage in a business combination with a company with operations. As a result of the sale of Triad, we were no longer engaged in the development, marketing and delivery of business-type educational programs and also had no continuing involvement with the business of EPMG. On June 26, 2006, we completed the acquisition of AcXess, Inc., a Florida corporation, in a stock exchange transaction pursuant to a Stock Exchange Agreement by and between us, AcXess, the Shareholders of AcXess, and Anthony F. Zalenski, acting as the Shareholder's Agent (the "Exchange Agreement"). As a result of the Transaction, AcXess became our wholly owned subsidiary. In accordance with the provisions of Statements of Financial Accounting Standards “Business Combinations" (ASC 805), AcXess was deemed to be the purchaser in the transaction for financial reporting purposes.For accounting purposes, AcXess was treated as the continuing reporting entity and the inception date of AcXess was January 12, 2005. 4 Table of Contents AcXess’ strategy was to provide Business Continuity (BC) and application hosting services to the Small and Medium Enterprise (SME) market. After careful review the Company determined that the capital requirements and time to market for the products and services of AcXess were greater than previously expected. As a result of this finding, the Company entered into an agreement on July 24, 2007 to sell approximately 78.1% of the common stock of AcXess to the AcXess management team. In exchange for this sale the Company received: (1) A promissory note in the amount of $1,000,000. The note had a term of two years and bore interest at a rate of 10% per annum. The note was collateralized with all assets of AcXess and had an acceleration clause for any material default. (2) A license agreement grant that gave the Company a non-exclusive worldwide right to license products under Axcess’ patents relating to Business Continuity (BC) solutions. (3) The return of 4,477,292 shares of common stock and the cancellation of fully vested options to purchase 5,978,349 shares of the Company’s common stock. On June 19, 2009, the Company reached a revised agreement with the AcXess management team.Pursuant to this revised agreement, the Company sold all of its shares of capital stock of AcXess to the management team in exchange for (1) all 4,477,292 shares of the Company’s common stock held by the AcXess Managers; (2) the cancellation of options to purchase 5,978,349 shares of the Company’s common stock held by the AcXess Managers; (3) Secured Promissory Note (the "Note")in the principal amount of $500,000, with a three year maturity date, an 8% interest rate, a prepayment discount schedule that allowed for gradually decreasing discounts beginning with a maximum prepayment discount of $350,000 if $150,000 was paid within three months of the June 19, 2009 issue date, and a pledge of all of the assets of AcXess as security for the Note, as specified in a separate Security Agreement; and (4) a release from AcXess and the AcXess Managers of all claims they may have had against the Company and its officers, directors, employees, shareholders, affiliates and affiliated companies and for all damages that relate to the Initial Agreement, the transactions contemplated thereby, and any matter related to AcXess or its business, operations, assets or liabilities. On June 17, 2009, the Company, purchased substantially all of the assets of The WEB Channel Network, LLC., a Florida limited liability company (the “Seller”), and certain other assets of Robert W. Singerman, the manager and sole owner of the Seller.The Company also entered into an Employment Agreement with Mr. Singerman, and Mr. Singerman entered into a Non-Disclosure, Non-Competition, Non-Solicitation and Invention Agreement with the Company. Thepurchased assets included substantially all of the assets of the Seller, including all of its intellectual property and its signed and pending production agreements, and all of Mr. Singerman’s equity positions in several limited liability companies and various web channels.The intellectual property acquired included all such property intended to be used in: (i) the development and application of standard definition video integrated with Internet protocol television and web design; (ii) the encoding process of FLASH video with Internet protocol television; (iii) audio digital recording for Internet protocol radio and television; (iv) a Content Management System for Internet protocol television; acquiring, formatting, programming, encoding, testing and deployinglicensed previously produced broadcast video; and (v)PODCASTS with Internet protocol television.The intellectual property components also included (a) the unencumbered ownership of over 100 strategic web domain names, (b) all inventions (whether patentable or un-patentable and whether or not reduced to practice), all trademarks, service marks, trade dress, logos, trade names, and corporate names, (c) all copyrightable works, all copyrights, and all applications, registrations, and renewals in connection therewith, and (d) all trade secrets and confidential business information including ideas, research and development, and know-how. The purchase price consisted of:(i) the Company’s agreement to make cash installment payments of $25,000 within 15 days of the June 17, 2009 sale and $75,000 prior to September 30, 2009; (ii)apromissory notein the amount of $500,000 payable over five years in annual installments of $100,000 in principal plus accrued interest, secured by all of the Purchased Assets pursuant to a Security Agreement; and (iii) stock purchase warrants of the Company for 5,000,000 shares of the Company’s common stock at an exercise price of $0.03 per share. 5 Table of Contents Subsequently, on May 13, 2011, the Company and Mr. Singerman agreed to rescind the WEB Channel Network acquisition described above (the “WEB Channel Rescission Agreement”).The principal terms of the WEB Channel Rescission Agreement included the following:The parties agreed to settle any and all claims, both known and unknown, for $70,000 payable to Robert W. Singerman.The consideration was a convertible note with interest at 10% per annum having a maturity date of November 13, 2011 and an option to convert in part or in whole to common shares of Innovative Software Technologies, Inc. at a conversion rate of $0.035 per share. The assets of The WEB Channel Network, LLC previously conveyed to Innovative Software Technologies, Inc. were returned unencumbered to Robert W. Singerman.The promissory note is currently in default.We are not aware of any legal proceedings to collect on the promissory note.The WEB Channel Rescission Agreement was reflected as a subsequent event in our March 31, 2010 financial statements and, as such, the rescission was not given effect to in such financial statements. INSURANCE MATTERS For FY2010, we carried general casualty liability insurance and we did not carry directors and officers liability insurance.As of the filing date of this Report on Form 10-K, we carry casualty liability insurance and we do not carry directors and officers liability insurance.We believe our current casualty insurance coverage is adequate for our current business and financial condition. EMPLOYEES As of March 31, 2010, we had one employee, who was the Company’s Chief Financial Officer and acting Chief Executive Officer, As of the filing date of this Report on Form 10-K, the Company has 18 full-time employees.None of our employees belong to a union.For FY2010 and as of the filing date of this Annual Report on Form 10-K, we believe that we maintain a satisfactory working relationship with our employees and we have not experienced any significant labor disputes or any difficulty in recruiting staff for our operations, beyond those issues pertaining to us being a small, start-up company. ITEM 1A.RISK FACTORS As a Smaller Reporting Company, we are not required to include this disclosure under this Item.However, in light of the past due Exchange Act reports that have not been filed by the Company, the Company is including the following Risk Factors. Investing in our common stock involves a high degree of risk. Investors should carefully consider the risks described below, which represent some of the more critical risk factors that affect us. These factors could materially and adversely affect our business, financial condition or results of operations. Additional risks that are not presently known may also result in such adverse effects.Our history to date has been to acquire or start business but we have as yet not been successful in developing the businesses intosustainable, revenue generating businesses with growth potential suitable for the overhead burdens and financial disclosure obligations of a public company.We have had to rescind some of our acquisitions due to a lack of funding and/or strategic differences with the management of the acquisitions. We may also be unable to develop our current business into a sustainable, revenue generating business suitable for the overhead burdens and financial disclosure obligations of a public company. RISK FACTORS RELATING TO PAST DUE EXCHANGE ACT REPORTS In light of the delinquent filing status of the Company under the Exchange Act, the following Risk Factors address the delinquent filing status of the Company under the Exchange Act. The Company has not filed its Annual Report on Form 10-K for the fiscal years endedMarch 31, 2011, March 31, 2012 and March 31, 2013.In addition, the Company has notfiled Quarterly Reports on Form 10-Q for the following fiscal periods: June 30, 2010, September 30, 2010, December 31, 2010, June 30, 2011, September 30, 2011, December 31, 2011, June 30, 2012, September 30, 2012, December 31, 2012, June 30, 2013, September 30, 2013 and December 31, 2013.Until these past due reports are filed with the Commission, prospective investors and shareholders do not have complete and current business and financial information about the Company, including audited annual financial information and unaudited quarterly financial information. As such, there is inadequate public information available about the Company to properly evaluate its common stock or the prospects of the Company.Further, the Company is in violation of Section 13(a) of the Exchange Act and could be deregistered by the Commission under the Exchange Act. The Company has been delinquent in its Exchange Act filings because of a lack of a revenue-generating business that consistently provided sufficient cash flow to fund basic operational overhead, including accounting and legal compliance.This lack of a business has also led to a turnover in management. 6 Table of Contents Although we continue to make progress towards completion of its periodic reports, if the Commission revokes the registration of our common stock, brokers, dealers and other market participants would be prohibited from buying, selling, making market in, publishing quotations of, or otherwise effecting transactions with respect to, such common stock until, in the case of suspension, the lifting of such suspension, or, in the case of a revocation, we file a new registration statement with the Commission under the Exchange Act and that registration statement is declared effective. As a result, public trading of our common stock would cease and investors would find it extraordinarily difficult to acquire or dispose of our common stock or obtain accurate price quotations for our common stock, which could result in a significant decline in the value of our stock. Further, any business that we acquire or start may be adversely impacted, including, without limitation, an adverse impact on our ability to issue stock to raise equity capital, engage in business combinations or provide employee incentives. ITEM 1B. UNRESOLVED STAFF COMMENTS None.See: Item 1A above.We have notified the Commission of our failure to timely file Exchange Act reports and our schedule for remedying such delinquencies. Although no Commission notice of proceedings to deregister our common stock under the Exchange Act has been received by us, due to the past due reports under the Exchange Act, we may be subject to deregistration by administrative action by the Commission for violations of Section 13(a) of the Exchange Act. ITEM 2. PROPERTIES Our principal executive offices are located at 1413 South Howard Avenue, Suite 220, Tampa Florida, 33606. This office consists of approximately 200 square feet, which we rent for $500per month. The term of the lease is month to month.We own no real property. We deem this office space as adequate for our current needs. ITEM 3.LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business (especially in light of the number of rescinded acquisitions and changes in management and staff we have experienced). Because of this, and because, litigation is subject to inherent uncertainties,an adverse result in these or other matters couldharm our business. Except as disclosed below we are not aware of any such legal proceedings or claims that we believe couldhave, individually or in the aggregate, a material adverse effect on our business, financial condition or operating results. KANSAS CITY EXPLORERS COMPLAINT The Company was a defendant in a lawsuit in the Circuit Court of Platte County, Missouri, "Kansas City Explorers vs. Innovative Software" Case no. 04CV82050 in which the claimant sought damages of $50,028.Judgment was entered in favor of the plaintiff against the Company in the amount of $69,975 on November 13, 2009. As of the date of this filing there has been no effort to enforce judgment.The judgment accrues interest until paid, if the plaintiff continues the docketing of the judgment. We will seek to either settle the judgment debt or pay it if and when our business operations generate sufficient revenues to fund any settlement or pay off. WATTERS On June 19th, 2014, weentered into a stipulated settlement agreement with Stephen Watters.We were unable to meet all of the terms of the settlement; as a result a judgment in the amount of $340,000 has been entered against us and other parties. We will seek to either settle the judgment debt or pay it if and when our business operations generate sufficient revenues to fund any settlement or pay off. In addition to the above, as reported in Note 9 to the accompanying consolidated financial statements, we have contractual penalty liability of $81,140 in liquidated damages resulting from a failure to honor a registration rights agreement.We intend to settle this claim if and whenour business allows. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 7 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Since December 2006, our common stock has traded on The OTC Markets Group, Inc. (“OTC”) Pink Tier – Limited Disclosure, the over-the-counter securities market commonly referred to as the “Pink Sheets,” under the symbol “INIV.PK,” with pricing and financial information provided by the OTC. .Our common stock was traded on OTC Bulletin Board under the trading symbol “INIV.OB” until December 2006, when it was delisted for failing to file required Exchange Act reports in a timely manner. The high and the low trades for our shares of common stock for each quarter of actual trading during the fiscal years ended March 31, 2010 and March 31, 2009, were: High Low YEAR ENDING MARCH 31, 2010: First Quarter Second Quarter Third Quarter Fourth Quarter High Low YEAR ENDING MARCH 31, 2009: First Quarter Second Quarter Third Quarter Fourth Quarter The closing price for the common stock on March 31, 2010 was $0.014 per share as quoted on www.nasdaq.com.The closing price for the common stock on March 25, 2014, the latest practicable date, was $0.17 per share as quoted on The OTC Markets Group, Inc. Pink Tier – Limited Disclosure. HOLDERS As of March 31, 2010, we had approximately1,222 active holders of our common stock. As of September 12, 2014, the latest practical date, we had approximately 1,291 holders of record of our common stock.The number of active record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers and registered clearing agencies. The transfer agent of our common stock is Island Stock Transfer, 15500 Roosevelt Blvd., Suite 301, Clearwater, Florida 33760. DIVIDENDS We have neither declared nor paid any cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. We have had minimal revenue and losses since inception. Our current policy is that if we were to generate revenue and earnings we would retain any earnings in order to finance our operations. Our Board of Directors will determine future declaration and payment of dividends, if any, in light of the then-current conditions they deem relevant and in accordance with applicable corporate law.It is unlikely that we will pay any dividends on our capital stock for the foreseeable future. 8 Table of Contents EQUITY COMPENSATION PLAN INFORMATION The following table shows information with respect to each equity compensation plan under which our common stock is authorized for issuance, as of the fiscal year ended March 31, 2010. On August 9, 2006, our Board of Directors adopted the 2006 Innovative Software Technologies, Inc. Equity Incentive Plan, which stipulated 20 million shares of common stock available for option grants. The table below shows the balance under this plan as of March 31, 2010.As we have not timely filed all Exchange Act reports, we are ineligible to register shares of our capital stock on Form S-8 until we are current in such filings. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (A)) Plan category (A) (B) (C) Equity compensation plans approved by security holders - $ - - Equity compensation plans not approved by security holders - - Total - $ - On August 24, 2007 our Board of Directors adopted the 2007 Innovative Software Technologies, Inc. Equity Incentive Plan which stipulated 60 million shares of common stock available for option grants.The Table below shows the balance underthis plan as of March 31, 2010: Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (A)) Plan category (A) (B) (C) Equity compensation plans - $ - Total - $ - OPTIONS GRANTS IN LAST FISCAL YEAR None. AGGREGATE OPTION EXERCISES IN LAST FISCAL YEAR AND FISCAL YEAR END OPTION VALUES There have been no options exercised in the last fiscal year. 9 Table of Contents RECENT SALES OF UNREGISTERED SECURITIES For FY2010, we did not have any unregistered sales of securities.Our Annual Reports on Form 10-K for subsequent fiscal periods will disclose any unregistered sales of securities. ITEM 6.SELECTED FINANCIAL DATA As a Smaller Reporting Company, we are not required to include the disclosure under this Item ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR FY2010 The following discussion and analysis should be read in conjunction with our financial statements, included herewith. This discussion includes forward looking statements and should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including those set forth under Item1A, “Risk Factors” and elsewhere in this Annual Report on Form 10-K. Forward-looking statements represent our estimates and assumptions as of the date of this Annual Report on Form 10-K. You should read this annual report and the documents that we reference and filed as exhibits to the annual report completely and with the understanding that our actual future results may be materially different from what we expect. Unless otherwise stated, this discussion and analysis relates to financial data for the fiscal years ended March 31, 2010 and March 31, 2009, which were derived from the consolidated financial statements included in Item15 of this Annual Report on Form 10-K.Percentages and amounts within this section may not calculate precisely due to rounding differences. OVERVIEW The following discussion summarizes information about our accounting policies and practices and information about our operations in a comparative manner for the fiscal years ended March 31, 2010 and 2009. Our management's discussion and analysis of financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes thereto included elsewhere herein. Acquisition of AcXess On June 26, 2006, Innovative completed the acquisition of AcXess, Inc., a Florida corporation (“AcXess”), in a stock exchange transaction. As a result of the Transaction, AcXess became a wholly owned subsidiary of Innovative. AcXess was formed to provide Business Continuity ("BC") products and services to the Small and Medium Enterprise ("SME") market. BC products and services are an advanced form of disaster recovery solutions for electronic data backup wherein the data and/or applications are available upon failure through means of connectivity to remote server locations. The Company planned to deliver its BC service through reseller channels. On July 24, 2007, the Company entered into a Stock Purchase Agreement (the “AcXess Stock Purchase Agreement”) with AcXess, and its managers (the “Buyers”) wherein (i) AcXess agreed toredeem shares of its common stock owned by the Company in return for the issuance of a promissory note payable to the Company and the signing of a Non-Exclusive License Agreement with the Company, and (ii) the Buyers agreed toexchange their stock in the Company for stock in AcXess. The Buyers also agreed to allow the Company to cancel their stock options in exchange for stock in AcXess.Immediately following the above redemptions and exchanges, the Company continued to own 984,457 shares, or approximately 21.9% of the outstanding common stock, of AcXess.In 2009 the Company reached a revised agreement with the AcXess management team whereby the Company sold all of its shares of stock of AcXess to the AcXess management team, which agreement closed on July 10, 2009.See further details on these transaction under Item 1 – Description of Business. Acquisition of The WEB Channel Network On June 17, 2009, the Company purchased substantially all of the assets of The WEB Channel Network, LLC. a Florida limited liability company (the “WEB Channel Network Seller”), and certain other assets of Robert W. Singerman, the manager and sole owner of the WEB Channel Network Seller.The Company also entered into an Employment Agreement with Mr. Singerman, and Mr. Singerman entered into a Non-Disclosure, Non-Competition, Non-Solicitation and Invention Agreement with the Company. 10 Table of Contents Thepurchased assets included substantially all of the assets of the Web Channel Network Seller, including all of its intellectual property and its signed and pending production agreements. The purchase price consisted of: (i) the Company’s agreement to make cash installment payments of $25,000 within 15 days of the June 17, 2009 sale and $75,000 prior to September 30, 2009; (ii)apromissory notein the amount of $500,000 payable over five years in annual installments of $100,000 in principal plus accrued interest, secured by all of the Purchased Assets pursuant to a Security Agreement; and (iii) stock purchase warrants of the Company for 5,000,000 shares of the Company’s common stock at an exercise price of $0.03 per share (see note 4). Subsequently, on May 13, 2011, the Company and Mr. Singerman agreed to rescind the WEB Channel Network acquisition described above (the “WEB Channel Rescission Agreement”).The principal terms of the WEB Channel Rescission Agreement included the following:The parties agreed to settle any and all claims both known and unknown for $70,000 payable to Robert W. Singerman.The consideration was a convertible note with interest at 10% per annum having a maturity date of November 13, 2011 and an option to convert in part or in whole to common shares of Innovative Software Technologies, Inc. at a conversion rate of $0.035 per share. The assets of The WEB Channel Network, LLC previously conveyed to Innovative Software Technologies, Inc. were returned unencumbered free and clear to Robert W. Singerman.The promissory note is currently in default.We are not aware of any legal proceedings to collect on the promissory noteThe WEB Channel Rescission Agreement was reflected as a subsequent event in our March 31, 2010 financial l statements, and as such, the rescission was not given effect to in such financial statements. RESULTS OF OPERATIONS Fiscal year ended March 31, 2010 compared to the fiscal year ended March 31, 2009. The Company sold its AcXess subsidiary in July, 2009 and has accounted for the operations, assets and liabilities of AcXess during the fiscal period ending March 31, 2010 as discontinued operations. Revenues Revenues from continuing operations for the fiscal years ended March 31, 2010 and 2009 were $-0- and $-0-. Cost of Sales and Margins Cost of sales from continuing operations for the fiscal years ended March 31, 2010 and 2009 were $-0- and $-0-. Sales, General, and AdministrativeExpenses Sales, general and administrative expenses for the years ended March 31, 2010 and 2009 were $509,968 and $481,578, respectively, an increase of $28,390 or approximately 6%.For both years, sales, general and administrative expenses consisted primarily of professional fees and bad debt expenseas our payroll and other costs were minimal. Other Income (Expense), net Other income (expense), net for the year ended March 31, 2010, was an expense of $279,638 compared toexpense of $388,936 for the year ended March 31, 2009, a net decrease in expense of $109,298 or approximately 28%.During the year ended March 31, 2010, the Company incurred interest expense of $800,408 compared to $381,516 during the year ended March 31, 2009. The increase was due to the increase in notes payable during the yearIn addition, during the year ended March 31, 2010, the Company recorded failed acquisition expense of $30,027, a loss of settlement of $35,000 related to the acquisition of The Web Channel and it's subsequent rescission and a $69,975 judgment related to litigation. The 2010 expenses were significantly offset by the recognition of income arising from de-recognition of accrued expenses of $569,031.The reversal of these expenses resulted from management's determination that the accruals (which represented then management's estimate of potential returns from products sold from its EPMG subsidiary through 2004), were no longer necessary as the statute of limitations had expired for any claim on these accruals.Also during the period, the Company recognized other income of $85,491 comprised principally of the write-down of an accrual of legal expenses pursuant to an agreement with a law firm. Net Loss Our net loss for the year ended March 31, 2010, amounted to $375,992 compared to a net loss of $969,131 during the prior period, a net decrease in loss of$593,139, or approximately 61%.Net loss for the year ended March 31, 2010 comprised $789,606 loss from continuing operations and a gain on the sale of discontinued operations of $413,614.Net loss for the year ended March 31, 2009 comprised $870,514 loss from continuing operations and $98,617 loss from discontinued operations. 11 Table of Contents LIQUIDITY AND CAPITAL RESOURCES The March 31, 2010 financial statements have been prepared assuming that we will continue as a going concern. However, we have incurred significant losses, and have working capital and stockholder deficits of $2,304,395 at March 31, 2010. In addition, the Company currently has no revenue generating operations and has minimal cash or other current assets available to pay its liabilities..Finally, we expect to incur substantial operating expenses in order to expand our business. As a result, we expect to incur operating losses for the foreseeable future. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might become necessary should the Company be unable to continue as a going concern. On December 22, 2006, the Company entered into a securities purchase agreement (the "Agreement") with an accredited investor (the "Investor") for the sale of $1,000,000 Convertible Debentures (the "Debentures"). In connection with the Agreement, the Investor received (i) a warrant to purchase 8,928,571 shares of common stock ("Long-Term Warrants") exercisable at $0.30 per share and (ii) a warrant to purchase 1,785,714 shares of common stock ("Short-Term Warrants") exercisable at $0.143 per share. The Warrants are exercisable for a period of four years from the date of issuance and the earlier of (i) December 22, 2007;(ii) the date a registration statement(s) covering the resale of all Registrable Securities (as defined in the Registration Rights Agreement between the parties) is declared effective by the Commission (the "Initial Exercise Date") and on or prior to the close of business on the four month anniversary of the Initial Exercise Date, respectively.All warrants have expired as of the date of this filing. The Debentures bore interest at 4% through l June 22, 2007, and 9% thereafter, payable in arrears and were scheduled to mature three years from the date of issuance. Accrued interest will be payable in cash semi-annually, beginning on July 1, 2007.The Company is in default on the Debentures and has not paid any interest. At March 31, 2010, we had current liabilities of $2,304,653. Capital expenditures for the fiscal years ended March 31, 2010 and 2009, amounted to $-0- and $-0 and we do not currently have any material commitments for such expenditures. We do not currently have adequate cash to meet our operating commitments for the next year. OFF-BALANCE SHEET ARRANGEMENTS For FY2010 and as of the date of the filing of this Annual Report on Form 10-K, we did not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. CONTRACTUAL OBLIGATIONS During FY2010, the Company did not enter into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we would have had: · An obligation under a guarantee contract, although we do have obligations under certain sales arrangements including purchase obligations to vendors; · A retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets; · Any obligation, including a contingent obligation, under a contract that would be accounted for as a derivative instrument; or, · Any obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by us and material to us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging or research and development services with us. RECENT ACCOUNTING PRONOUNCEMENTS The Company does not believe that recently issued accounting pronouncements will have a material impact on its financial statements. 12 Table of Contents PRINCIPAL FACTORS AFFECTING OUR FINANCIAL PERFORMANCE We believe that the following factors will continue to affect our financial performance as of the date of the filing of this Annual Report on Form 10-K: · Protection of Intellectual Property – We believe that the success of our business is dependent on any commercially viable intellectual property rights that we acquire or develop.We believe that a loss of these rights would harm or cause a material disruption to our business and, our corporate strategy is to aggressively take legal action against any violators of our intellectual property rights, regardless of where they may be. From time to time, we may have to litigate to enforce our intellectual property rights through litigation and we may be required to do so in the future. We do not have intellectual property insurance to assist us in covering the costs of expensive litigation, such litigation may result in substantial costs and could divert resources and management attention from the operations of our business. We may be unable to pay the cost of either litigating against or defending against lawsuits involving our intellectual property rights.The inability to effectively litigate could undermine our business or force a ruinous settlement on us. · Funding.We need affordable, timely funding to grow any business we acquire or develop.In light of our financial condition, we may be unable to obtain such funding which failure would undermine our efforts to establish a growing business. · Compliance Issues.As we have had disruptions in business, changes in management, changes in business lines and rescissions of acquisition agreements, we may face compliance costs and issues in terms of compliance with all applicable laws and regulations.Such costs and issues may not be known or apparent until we complete audits for past due Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q.Until known, any such compliance issues may have a material impact on our business and company. · Early Stage Development Company.We are a small, start up concern as of the date of the filing of this Annual Report on Form 10-K.We lack the resources of competitors and may be unable, either due to lack of adequate funding or competition from others or a lack of consumer acceptance of our products or services or a combination of any of the foregoing factors, to establish a sustainable business and, as such, we would fail. · With respect to our business as of the filing date of this Annual Report on Form 10-K, expansion of our business may put added pressure on our management, financial resources and operational infrastructure impeding our ability to meet any increased demand for our products and possibly hurting our operating results. Our business plan is to significantly grow our operations to meet anticipated growth in demand for our products, and by the introduction of new product offerings. Our planned growth includes the construction of several new production lines to be put into operation over the next five years. Growth in our business may place a significant strain on our personnel, management, financial systems and other resources. We may be unable to successfully and rapidly expand sales to potential customers in response to potentially increasing demand or control costs associated with our growth. To accommodate any such growth and compete effectively, we may need to obtain additional funding to improve information systems, procedures and controls and expand, train, motivate and manage our employees, and such funding may not be available in sufficient quantities, if at all. · We depend on key personnel, and turnover of key employees and senior management could harm our business. Our future business and results of operations depend in significant part upon the continued contributions of our key technical and senior management personnel, including specifically, Jack Wand, President, and Paul Mazzapica, Executive Vice President.If we lose a key employee or if a key employee fails to perform in his or her current position, or if we are unable to attract and retain skilled employees as needed, our business could suffer. Significant turnover in our senior management would undermine our business as we anticipate we will need theirskills and abilities to manage and grow the development, manufacturing, technical, marketing and sales aspects of our business, any part of which could be harmed by further turnover. · We are subject to penny stock regulations and restrictions that may affect our ability to sell our securities on the secondary market. The SEC has adopted regulations that generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and therefore is a “penny stock.” Brokers or dealers effecting transactions in “penny stock” must disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect your ability to sell shares.Our common stock is quoted on the Pink Tier – Limited Disclosure.We may be unable to meet requirements to quote our common stock on a more active stock quotation system and establish a viable, active public market for our common stock. Such failure would leave our common stock as it is – not liquid or actively traded and subject to manipulation by day traders and others. Further, until we are current in all Exchange Act filings and reports, there is not sufficient information for investors to base any trading decision on our common stock and our common stock is a highly risky investment with a substantial likelihood of an investor losing his or her or its entire investment. 13 Table of Contents CRITICAL ACCOUNTING POLICIES AND ESTIMATES Critical accounting estimates are those that management deems to be most important to the portrayal of our financial condition and results of operations, and that require management’s most difficult, subjective or complex judgments, due to the need to make estimates about the effects of matters that are inherently uncertain. We have identified our critical accounting estimates which are discussed below. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and thedisclosures of contingent assets and liabilities at the date of the financial statements. The reported amounts ofrevenue and expenses may be affected by the estimates we are required to makeActual results could differ from those estimates. The Company’s significant estimates include the valuation of stock based charges and the valuation of inventory reserves. Going Concern Our consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplate the realization of assets and liquidation of liabilities in the normal course of business. We have incurred losses from operations and havesignificant working capital and stockholder deficits at March 31, 2010 and as of the date of this filing.These factors, among other things, raise substantial doubt about our ability to continue as a going concern.Our plans include raising debt or equity capital to meet our commitments until such time we are able to meet such commitments with revenues from an operating business. However, there can be no guarantee that we will be successful securing funding or generating cash flow from an operating business.In the event we are unable to fund our operations by positive operating cash flows or additional funding, we may be forced to reduce our expenses and modify our business plan.These factors indicate that we may be unable to continue as a going concern.Our consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 14 Table of Contents ITEM 8. FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Innovative Software Technologies, Inc. (A Development Stage Company) We have audited the accompanying consolidated balance sheet of Innovative Software Technologies, Inc.(a development stage company) (the “Company”) as of March 31, 2010, and the related consolidated statements of operations, changes in stockholders’ deficit and cash flows for the year then ended, and for the period from January 12, 2005 (date of inception) through March 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of the Company for the period January 12, 2005 (date of inception) to March 31, 2009, were audited by the Company’s predecessor auditor, PMB Helin Donovan, LLP (the “Former Auditors”). The cumulative statements of operations, changes in stockholders’ deficit and cash flows for the period from January 12, 2005 (date of inception) to March 31, 2010, include amounts for the period January 12, 2005 (date of inception) to March 31, 2010. Our opinion, insofar as it relates to the amounts included for the period January 12, 2005 (date of inception) to March 31, 2009, is based solely on the report of the Former Auditors. The Former Auditors’ report, dated August 14, 2009, expressed an unqualified opinion and included an explanatory paragraph describing conditions that raised substantial doubt about the Company’s ability to continue as a going concern. The Former Auditors report has been furnished to us, and our opinion, insofar as it related to the amounts included for such prior periods, is based solely on the reports of Former Auditors. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements,assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of March 31, 2010, and the results of its operations and its cash flows for the year then ended and for the period from January 12, 2005 (date of inception) through March 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has incurred significant losses from operations and has no revenue generating operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to this matter are also discussed in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Kingery & Crouse PA Certified Public Accountants Tampa, Florida September 25, 2014 15 Table of Contents Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Innovative Software Technologies, Inc.: We have audited the accompanying consolidated balance sheets of Innovative Software Technologies, Inc. (the Company) (a development stage company) as of March 31, 2009, and the related consolidated statements of operations, shareholders’ deficit, and cash flows for the year then ended, and the period from January 12, 2005 (Inception) through March 31, 2009 (not presented separately herein). The Company’s management is responsible for these consolidated financial statements.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Innovative Software Technologies, Inc.as of March 31, 2009, and the results of its operations and its cash flows for the year ended March 31, 2009 (not presented separately herein), and the period from Inception through March 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company has sustained losses and negative cash flows from operations for the period from Inception through March 31, 2009, whereby its accumulated deficit during the development stage is approximately $5.9 million. The Company’s ability to meet its obligations in the ordinary course of business is dependent upon its ability to establish profitable operations, raise additional financing through public or private equity financings, enter into collaborative or other arrangements with corporate sources, or secure other sources of financing to fund operations. These matters raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. PMB Helin Donovan, LLP /s/ PMB Helin Donovan, LLP August 14, 2009 Austin, Texas 16 Table of Contents INNOVATIVE SOFTWARE TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (A Development Stage Company) March 31, March 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Assets of discontinued operations - Total assets $ $ Liabilities and stockholders' deficit Current liabilities Accounts payable and accrued liabilities $ $ Accrued interest Accrued officer salary and expenses Penalty for late registration Preferred stock liability - Advances payable - Payable to related party Notes payable Convertible debentures Current liabilities from discontinued operations - Total current liabilities Commitments and contingencies - - Stockholders' deficit Preferred stock, 25,000,000 shares authorized, no par value: Series A, 1,500,000 shares authorized, 450,000 shares outstanding Common stock, $0.001 par value; 300,000,000 shares authorized; 99,036,851 and 103,514,199 shares issued and outstanding at and March 31, 2010 and March 31, 2009, respectively Additional paid-in capital Deficit Accumulated during the Development Stage ) ) Total stockholder's deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 17 Table of Contents INNOVATIVE SOFTWARE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (A Development Stage Company) Year Year Inception Ended Ended (January 12, 2005) March 31, March 31, to March 31, Revenue $ - $ - $ - Operating expenses: Selling, general and administrative expenses Total operating expenses Operating (loss) Other expense: Income (expense) from change in fair value of derivative liabilities - - Interest (expense) Interest income Expense of failed acquisition ) - ) Gain (loss) on sale of fixed assets - ) ) Loss on settlements ) - ) Derecognition of accrued liabilities - Other income (expense) ) Total other income (expense) (Loss) from continuing operations before provision for income taxes ) ) ) Provision for taxes - - - Net income (loss) from continuing operations ) ) ) Net income (loss)from discontinued operations - ) ) Gain on disposition of discountined operations - Net (loss) Undeclared preferred stock dividends ) ) ) (Loss) applicable to common stockholders $ ) $ ) $ ) Net (loss) per share from continuing operations - basic and diluted $ ) $ ) Net income (loss) per share from discontinued operations-basic and diluted $ $ ) Weighted average shares outstanding - basic diluted The accompanying notes are an integral part of these consolidated financial statements. 18 Table of Contents INNOVATIVE SOFTWARE TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (A Development Stage Company) Inception Year Ended Year Ended (January 12, 2005) to March 31, March 31, March 31, Cash flows from operating activities: Net (loss) $ ) $ ) $ ) Net income (loss) from discontinued operations ) ) Net (loss) from continuing operations ) ) ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation and amortization - - Loss on disposal of fixed assets - Common stock and stock option based compensation Issuance of shares to officer for accrued payroll - - Impairment of note receivable - Notes payable issued for expenses paid by affilates and third parties - - Amortization of deferred gain on sale of assets - - ) Services paid in common stock - - Amortization of convertible debt discount Change in fair value of derivative liabilities - - ) Amortization of deferred financing costs - - Amortization of the discount on preferred stock liability - Net change in operating assets and liabilities: Prepaid expenses and other current assets - Deposits - - Accrued expenses related parties - Accounts payable and accrued expenses ) ) Cutomer deposits - - . Cash (used in) continuing operations ) ) ) Cash (used in) discontinued operations ) ) ) Net cash (used in) operating activities ) ) ) Cash flows from investing activities: Purchase of fixed assets - - ) Sale of AcXess - - Increase in deferred financing costs - - ) Cash provided by ( used in) continuing operations - - ) Cash (used in) discontinued operations - ) ) Net cash provided by (used in) investing activities - ) ) Cash flows from financing activities: Cash from common stock subscribed - - Proceeds from notes payable - Principal payments on notes payable - - ) Principal payments on cash advances, net of proceeds - - Proceeds from cash advances, net or principal payments - Cash acquired in the reverse acquisition of Innovative - - Cash provided by continuing operations Cash (used in) discontinued operations - ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Cash paid during the period for: Interest $ - $ $ Income Taxes $ - $ - $ - Non cash investing and financing activities: Issuance of common stock for acquisition $ - $ - $ Issuance of common stock in exchange for debt $ - $ - $ Assets acquired under capital lease $ - $ - $ Fixed assets exchanged for lease payment $ - $ - $ Issuance of common stock to retire notes payable - affiliate $ - $ - $ Charge warrants and embedded derivative liabilities to additional paid-in capital $ - $ - $ Convertible debt issued for financing costs $ - $ - $ Issuance of shares to officers for accrued payroll $ - $ $ Issuance of shares for accrued legal payable $ - $ - $ Reclassification of preferred stock to liability $ - $ $ The accompanying notes are an integral part of these consolidated financial statements. 19 Table of Contents INNOVATIVE SOFTWARE TECHNOLOGIES, INC. STATEMENT OF STOCKHOLDERS' (EQUITY) DEFICIT INCEPTION (JANUARY 12, 2005) TO MARCH 31, 2010 Deficit Accumulated During the Common Stock Preferred Stock Development Shares Amount APIC Amount Stage Total Balance at inception - $
